Opinion by
Oliver, C. J.
In accordance with stipulation of counsel that the merchandise is similar in all material respects to that the subject of *457Abstract 59105, the merchandise was held dutiable as follows: (1) The items marked with the letter “B” at 10 percent under the provision in paragraph 1528, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade (T. D. 52739), supplemented by Presidential proclamation (T. D. 52836), for imitation semiprecious stones, faceted, and (2) the items marked with the letter “C” or “D” at 30 percent under the provision in said paragraph, as modified by T. D. 51802, supplemented by T. D. 51898, for imitation semiprecious stones, not faceted.